DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responding to applicant’s amendment filed on 2/19/2021.  Claims 1-17 and 26 have been cancelled.  Claims 18, 20-22, and 24 have been amended.

Response to Arguments
The objection to the drawings and the 112, 2nd paragraph rejections have been withdrawn in view of applicant’s amendment.
 Regarding the Henderson reference applied under 102 rejection, applicant remarked that Exhibit A filed on 2/19/2021 is an annotated Figure 6b reflecting the amended claim language.  In response, the Henderson reference discloses claimed limitations integral, external substantially flat concha tab (10) including a distal end arranged within the concha, distal and laterally spaced away from the ear canal, specifically Figure 1 in Henderson illustrates and column 1 lines 31-33 describes mold 10 is situated in the concha, which is external to the ear canal and the mold 10 extends 11 behind the tragus, Figure 1 further illustrates mold 10 extends laterally within the concha and behind the tragus, hence the distal end is arranged distal and laterally spaced away from the ear canal.  Further, Henderson’s speaker (18) receives sounds from the environment as applicant has not defined what is meant by environment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first face" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 25 is included in this rejection due to their dependencies on claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20, 23-25, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (U.S. Patent No. 3,080,011).
	Regarding independent claim 18, Figures 1-5 discloses applicant’s claimed sound attenuating device for attenuating sound entering an ear of a subject, the device comprising:
an integral, external substantially flat concha tab (10):

a distal end (see interpretation in illustration) arranged, upon insertion of the concha tab within the concha of the ear of the subject, distal and laterally space away from the ear canal of the subject (Figure 1 in Henderson illustrates and column 1 lines 31-33 describes mold 10 is situated in the concha, which is external to the ear canal and the mold 10 extends 11 behind the tragus, which tragus is a portion in the concha, Figure 1 further illustrates mold 10 extends laterally within the concha and behind the tragus, hence the distal end is arranged distal and laterally spaced away from the ear canal), and which curves (11) away from the ear of the subject,
a proximal end (see interpretation in illustration) arranged, upon insertion of the concha tab (10) within the concha of the ear of the subject, proximal to the ear canal of the subject,
a first face that faces inward toward the ear of the subject (see interpretation in illustration),
a second face that faces outward from the ear of the subject (see interpretation in illustration),
a sound inlet (18) arranged on the second face, closer to the distal end of the concha tab (10) than the proximate end of the concha tab (10), and configured to directly receive external sounds from the environment (speaker sources external sound from the environment as applicant has not defined what is meant by the environment); and
a sound bore (14),

at least a portion of the concha tab (10) is sized and shaped to tuck under the anti tragus of the subject’s ear when in use (column 1 lines 70-71 and column 2 line 1 discloses extension 11 of mold 10 extends behind the tragus) , and
the sound bore (14) is arranged within and along at least a portion of the concha tab (10), has a first end (13) in communication with the sound inlet (17), and is configured as an acoustic resonator (18) for received external sounds;
[AltContent: textbox (a proximal end and 1st face of tab (10) )]









a hollow tube (20) having:
a proximal end attached to the first face and in communication with the sound bore (14), and
a distal end portion arranged so as to protrude into the ear canal of the subject when the device (10) is inserted in the concha so as to deliver the external sounds received by the sound inlet (18) after passing through the sound bore (14) arranged within the concha tab (10); and

	Regarding claim 19, Henderson reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims, wherein the seal (21-24) comprises a first seal (21), wherein:
the first seal (21) has a body that has a first end and a second end narrower than the first end, the body of the first seal tapers in size from the first end to the second end (Figure 3-4 illustrates the first seal 21 tapers), the first seal (21) contains an aperture that is about circular through which the hollow tube protrudes (Figure 3-4 illustrates hollow tube 20 received within the first seal 21, rendering the first seal 21 having an aperture), the first seal (21) fits over the hollow tube (20) at a point that is proximal to the first face, and the first seal (21) is situated at about the opening of the ear canal of the subject when the device is inserted in the concha in the ear of the subject.
Regarding claim 20, Henderson reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims, wherein the first seal (21) has a greatest diameter that is larger than the greatest diameter of a second seal (22).
Regarding claim 23, Henderson reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims, further comprising a second seal (22) configured to fit over the hollow tube (20) at a second point that is more distal from the first face than the point at which the first seal (21) fits over the hollow tube (Figure 2 and 4 illustrates seal 22 fits over the tube 20 at a point more distal than the attached point of the first seal 21 to the hollow tube 20), wherein the second seal (22) comprises an open terminus (lumen of seal 22 receiving a portion of hollow tube 20, rendering seal 22 having open terminus feature 
	Regarding claim 24, Henderson reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims, wherein:
the first and second seals (21, 22) are flexible (column 2 lines 35-39) and positioned to fit inside the ear canal of the subject (column 3 lines 5-8), and
the sound bore (14), the sound inlet (18), and an open terminus (26) together form a continuous passage that carries sound from outside the ear to inside the ear when the device is inserted in the concha of the ear of the subject.
	Regarding claim 25, Henderson reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims, wherein the second seal has a rim (27) at the open terminus, wherein a diameter of the rim (28) is not parallel (see Figures 2 & 4) to the first face.
	Regarding claim 28, Henderson reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims, wherein the hollow tube (20) is connected to the first face at an angle of at least 45 degrees (Figures 2 and 4 illustrates hollow tube 20 and first face is perpendicular to each other, which means an angle of at least 45 degrees).
	Regarding claim 29, Henderson reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims, wherein the hollow tube (20) is connected to the first face at an angle that is within 25 degrees of perpendicularity to the first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Patent No. 3,080,011) in view of Ely (U.S. Patent Application Publication No. US 2014/0190494A1).
Regarding claim 21, Henderson reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims.
Henderson does not disclose the first seal has a hardness that is greater than that of a second seal.
However, Ely discloses polymer as a suitable material of the first seal (see paragraph 0019) and Ely also discloses polyethylene terephthalate (PET) as a suitable material for the second seal.
One of ordinary skill in the art would have recognized that the distinct materials for each seals/flanges in ear device is not unusual.
Therefore, it would have been obvious to one of ordinary in the art prior to applicant’s effective filing date to construct Henderson’s first seal being greater in hardness than that of the 
Regarding claim 22, Henderson reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims including the first seal and the second seal.
Henderson does not disclose the first seal has a density that is greater than that of the second seal.
However, Ely discloses polymer as a suitable material of the first seal (see paragraph 0019) and Ely also discloses polyethylene terephthalate (PET) as a suitable material for the second seal.
Therefore, it would have been obvious to one of ordinary in the art prior to applicant’s effective filing date to construct Henderson’s first seal being greater in density than that of the second seal, taught by Ely, as the presence of density in the first seal is clearly obvious since stiffness and rigidity is needed in order to properly insert the device in the ear canal.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Patent No. 3,080,011) in view of Schleagel (U.S. Patent No. 5,753,870).
Regarding claim 27, Henderson reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims.
Henderson device does not comprises a sound attenuating filter arranged within the hollow tube (20).
	However, Schleagel teaches an analogous hollow tube (18) coupled to an earmold (10), Figure 3 illustrates a filter (40) arranged within the hollow tube (18).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786   

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786